Exhibit 10.7 The Partnership has redacted certain confidential information in this agreement in reliance upon its confidential treatment request that it has filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. In this agreement, we indicate each redaction by use of asterisk *. GAS PURCHASE AGREEMENT DATED AS OF JUNE 1, 2006 between WILLIAMS PRODUCTION RMT COMPANY and RILEY NATURAL GAS COMPANY and PETROLEUM DEVELOPMENT CORPORATION GAS PURCHASE AGREEMENT Table of Contents SECTION TITLE PAGE 1. COMMITMENTS/PERFORMANCE OBLIGATIONS 1 2. SERVICE OPTIONS 5 3. STATEMENTS AND PAYMENT 5 4. TITLE 7 5. TERM AND TERMINATION 7 6. EXHIBITS 10 7. ENTIRE AGREEMENT, CONSTRUCTION 11 EXHIBITS TITLE A. STANDARD TERMS AND CONDITIONS B. INTENTIONALLY OMITTED C. RECEIPT POINT(S) D. DELIVERY POINT(S) E. SERVICE AND FEE DESCRIPTION F. GAS VOLUMES COMMITTED G. TWO YEAR MONTHLY MDQ SCHEDULE GAS PURCHASE AGREEMENT PAGE 1 THIS GAS PURCHASE AGREEMENT ("Agreement") is made and entered into as of June 1, 2006 by and between WILLIAMS PRODUCTION RMT COMPANY ("Buyer") and RILEY NATURAL GAS COMPANY ("Riley") and PETROLEUM DEVELOPMENT CORPORATION ("PDC," and together with Riley, collectively, "Seller," and Seller, together with Buyer, the "Parties," and individually, a "Party") RECITALS A.Seller owns or controls a supply of Gas that it desires Buyer to purchase. B.
